DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2015/0086500 A1) in view of Goutsis et al. (US 2017/0354583 A1).
Castro et al. (US’ 500 A1) teaches a method for coloring eyebrow and hair comprising applying to the hair and eyebrow a cosmetic composition comprising colorants in the amounts of 2 to 10% (see page 1, paragraph, 0026-0027), wherein the cosmetic composition also comprises organic acids include citric acid and lactic acid in the amounts of 1.25 to about 5 wt.% as claimed in claims 1(b), 2(b), 3, 4 and 18-19 (see page 1, paragraph, 0016), alcohols include ethanol and isopropanol as claimed in claims 6-7 and 21 (see page 2, paragraph, 0021) and wherein the cosmetic composition also comprises glycerol and urea in the amounts of 0.1 to 20% 
The instant claims differ from the teaching of Castro et al. (US’ 500 A1) by reciting a coloring composition comprising specific colorants and an alkylene carbonate.
 Goutsis et al. (US’ 583 A1) in analogous hair coloring formulation, teaches a hair cosmetic composition comprising propylene carbonate as claimed in claims 1(c), 2(c), 5 and 20 (see claim 1) and coloring agents include Acid Green 25, Acid Yellow 23 and Acid Blue 9 as claimed in claims 1(a) and 2(a) (see claim 2), wherein the cosmetic composition has a pH value from about 1.5 to about 4.7 as claimed in claim 11 (see claim 5). Goutsis et al. (US’ 583 A1) also teaches a cosmetic composition that does not stain skin as claimed in claim 13 (see page 3, paragraph 0031). Goutsis et al. (US’ 583 A1) also teaches a kit comprising a reservoir as claimed in claims 14 and 15 (see page 7, paragraph, 0093)  
 Therefore, in view of the teaching of Goutsis et al. (US’ 583 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Castro et al. (US’ 500 A1) by incorporating the coloring agents and alkylene carbonate as taught by Goutsis et al. (US’ 583 A1) to arrive at the claimed invention. Such a modification would be obvious based on the teaching of Goutsis et al. (US’ 583 A1) that clearly refers to a coloring composition comprising acid directly absorbed dyes and contains propylene carbonate for optimal quality of coloring composition that obtained and sufficiently stable to be spread evenly through the hair and also breaks fast enough to ensure optimum color take-up (see page 1, paragraphs, 0014-0015), and, 
Allowable Subject Matter
4	Claims 12 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record does not teach or disclose the coloring composition and the method for coloring eyebrow comprising a coloring composition that comprises coloring components in their percentage amounts as claimed. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761